Citation Nr: 0527452	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  94-00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from July and August 1993 decisions of a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The RO 
determined that new and material evidence had not been 
received to reopen a claim of service connection for an 
acquired psychiatric disorder, as well as a claim of service 
connection for PTSD.  

The Board remanded the case to the RO in January 1996 for 
further evidentiary development.  Thereafter, in a decision 
issued in April 2001, the Board determined that new and 
material evidence had not been received to reopen a claim of 
service connection for an acquired psychiatric disorder, 
other than PTSD.  However, the Board determined that new and 
material evidence had been received to reopen the claim of 
service connection for PTSD.  As well, the Board remanded for 
further development the issue of service connection for PTSD.  
The development requested on remand was completed, and the 
case has been returned to the Board for continuation of 
appellate review.  

In his substantive appeal received in September 1993, the 
claimant requested a hearing at the RO before a Member of the 
Board, now a Veterans Law Judge (VLJ).  This type of hearing 
is called a travel Board hearing.  The RO advised him by 
letter, dated in October 1993, that his name had been placed 
on a list of persons wishing to appear before a travel Board, 
but the claimant responded that wished to withdraw his 
hearing request.  See 38 C.F.R. § 20.704(e) (2004). 


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The evidence nevertheless does not establish that he has 
PTSD attributable to a stressor in military service.  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify and assist by means of a July 
2003 letter from the RO to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  The Board finds that VA has secured all available 
evidence and conducted all appropriate development.  Hence, 
the Board finds that VA has fulfilled its duties under the 
VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, the unfavorable RO decisions of July and August 
1993 that are the basis of this appeal were already issued 
prior to the enactment of the VCAA in November 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Furthermore, service connection 
may be granted for a disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The criteria set forth in 38 C.F.R. § 3.404(f) pertaining to 
service connection for PTSD have been changed twice during 
the pendency of this appeal.  See 64 Fed. Reg. 32,808 (June 
18, 1999) and 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002).  
The 1999 amendments primarily codified the decision of the 
Court in Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The 
Board notes that the 2002 amendments pertain to PTSD claims 
resulting from personal assault; however, the veteran's claim 
is not based on a personal assault.

When the veteran filed his current claim, service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of the condition.  38 C.F.R. § 3.304(f) (1996).  
Pursuant to the 1999 amendments to 38 C.F.R. § 3.304(f), 
effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance the 
4th edition of The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) (4th ed. 1994).  DSM-III (3rd ed. 1980) had been in use 
by VA at the time the veteran filed his claim.

In Cohen, supra, the Court noted that a significant change 
from DSM-III to DSM-IV was that the diagnostic criteria for a 
PTSD stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, at 141.  Subsequently, the 
Court noted that, "under Cohen, the veteran was 'entitled to 
receive the benefit of the most favorable version' of the 
DSM."  Helfer v. West, 11 Vet. App. 178, 179 (1998), 
affirmed, 174 F.3d 1332 (Fed. Cir. 1999).

The gist of the above is that the new criteria essentially 
eliminate the role of adjudicators in determining the 
sufficiency of the claimed stressor in supporting a diagnosis 
of PTSD.  Instead, the sufficiency of a stressor is presumed 
if it is accepted by a medical professional in making the 
diagnosis.

The Board finds that the version of 38 C.F.R. § 3.304(f) 
effective March 7, 1997, is most favorable to the veteran as 
the sufficiency of a stressor is presumed if it is accepted 
by a medical professional in making a diagnosis of PTSD and 
as a clear diagnosis of PTSD is no longer needed to 
substantiate a claim of service connection for PTSD.  Harth 
v. West, 14 Vet. App. 1 (2000).  

Thus, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with DSM-IV; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).


Analysis

The veteran's service medical records disclose no complaints 
or findings of a psychiatric disorder.  No psychiatric 
deficits were noted on the separation examination in December 
1945.

Conversion reaction was first identified when the veteran was 
treated at a VA medical facility from July to August 1969.  A 
private physician, during 1971, diagnosed the veteran as 
having anxiety state.  He stated that he had treated the 
veteran since February 1966 for this condition.  In May 1971, 
the same physician diagnosed the veteran as having anxiety 
neurosis.  

A psychosis, identified as chronic schizophrenia, was first 
demonstrated during the veteran's hospitalization by VA 
during March 1981.  Subsequent VA medical records also 
include diagnoses or assessments of chronic anxiety, 
psychoneurosis, and adjustment disorder with mixed emotions.  
None of the psychiatric disorders reported by private or VA 
medical sources was shown until at least 20 years after the 
veteran had completed military service.  Moreover, the 
records from VA and private clinicians contain no medical 
opinion linking any of the veteran's psychiatric disorders to 
his military service.  

Associated with claims file are extensive records, dated from 
1980 to 2003, of the veteran's treatment at VA and, in some 
instances, at private medical facilities.  Other than the 
psychiatric conditions mentioned above, these medical records 
disclose the veteran's treatment for conditions that are not 
the subjects of this appeal.  No basis is provided for a 
grant of direct or presumptive service connection for any of 
these psychiatric disorders.  

A VA psychiatric examination was performed in September 1992.  
The veteran related that he saw combat in World War II in New 
Guinea and in the Pacific area.  He indicated he was an anti-
aircraft artillery man.  He reported nightmares that included 
seeing himself going down a trail when a Japanese soldier 
tries to jump him, but he disarms the soldier and takes him 
captive.  A mental status evaluation was conducted.  
According to the examiner, the only diagnosis currently was 
anxiety neurosis.  It was stated that the veteran did not 
have the symptoms of PTSD.  

Clinical notations by a VA nurse practitioner, dated from  
2002 to 2003, indicate the veteran reported nightmares of 
dead bodies from World War II.  He also referred to other 
unspecified flashbacks and intrusive thoughts of World War 
II.  The assessment was PTSD.  

The veteran was afforded a VA psychiatric examination in May 
2004.  The examiner referenced the veteran's stressor as 
engaging in combat and participating in day-to-day fighting.  
The veteran reported that he was subjected to aircraft 
attacks and participated in invasions.  He indicated that he 
saw one of his comrades crack up and get shipped out.  He 
also reported burying the disfigured bodies of Japanese 
soldiers.  He stated that he had a hard time getting to sleep 
for fear that someone would slit his throat or throw a 
grenade at him.  A mental status examination was performed.  
The assessment was that, overall, the veteran did not meet 
the diagnostic criteria for PTSD using the DSM-IV, which 
required these symptoms to be persistent, frequent and 
intense enough to warrant their endorsement.  In reaching a 
diagnostic formulation, the examiner discussed various 
psychiatric diagnoses rendered over the years.  The 
conclusion was that the most appropriate current diagnosis 
was adjustment disorder, mixed anxiety, and depressed mood.  

Turning to PTSD and regarding whether the veteran was engaged 
in combat, the Board notes that the veteran's service 
personnel records show his military occupation specialty 
(MOS) was an anti-aircraft artillery gun crewman.  He was a 
member of a 90 millimeter gun crew with Battery B of the 
745th Anti-aircraft Artillery Gun Battalion and served in the 
Pacific theater from January 1943 to November 1945.  The gun 
was used for the protection of ground personnel against enemy 
aircraft action.  In view of his MOS and the description of 
the duties he performed, the Board concludes that he was 
engaged in combat.  

The Board, then, acknowledges the occurrence of the claimed 
stressors involving the veteran's having participated in 
combat during World War II.  But regardless of that, even 
acknowledging the veteran experienced these stressors, the 
weight of the medical evidence currently of record still does 
not establish that he now has PTSD as a result of those 
stressors.  Indeed, each of two VA specialists, who examined 
the veteran, determined that he does not have PTSD.  And a 
diagnosis of PTSD is a threshold minimum requirement for 
granting service connection, proof that he has the condition 
claimed (i.e., PTSD).  See, e.g., Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992)

One of the VA examiners is a specialist in psychiatry, while 
the other has a Ph.D. in psychology.  Both examiners provided 
a definitive opinion, with a rationale.  In particular, the 
May 2004 VA examiner's opinion was supported with specific 
references to the veteran's medical records, based on claims 
file review.  The Board is aware that a VA nurse practitioner 
listed a diagnosis of PTSD.  However, there is no indication 
that the clinician's assessment is based on a review of the 
veteran's claims file.  Significantly, in contrast with the 
VA nurse practitioner, the May 2004 VA examiner provided an 
in-depth discussion of the veteran's symptomatology in terms 
of the each of several diagnostic criteria that must be 
satisfied for a diagnosis of PTSD.  

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The opinions of the VA 
specialists are persuasive and supported by the medical 
evidence.  They are entitled to much greater probative weight 
than the nurse practitioner's assessment that the veteran has 
PTSD, an assessment that appears to be little more than a 
bare conclusion.  

The Board has taken note of six statements from long-time 
acquaintances to the effect that they observed the veteran 
had psychiatric problems, including depression and 
nervousness, after his separation from military service.  As 
well, the Board has considered a statement from an associate 
relating that she personally saw the veteran's medals and 
indicating that his inservice stressor was manning anti-
aircraft guns.  The Board concurs with her to the extent that 
she identifies the veteran's inservice stressor as his 
experiences as an anti-aircraft gunner during World War II.  

However, to the extent that any of these statements is 
provided to establish that the veteran now has PTSD 
attributable to the established inservice stressor, they 
amount to opinions about a matter of medical causation.  
There is no indication from the record that any of the 
veteran's acquaintances or associates has medical training or 
expertise.  As lay persons, they are not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The weight of competent medical evidence demonstrates that 
the veteran does not currently have PTSD that is attributable 
to inservice stressors.  

For these reasons, the claim for service connection for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

`


 Department of Veterans Affairs


